Citation Nr: 0426801	
Decision Date: 09/27/04    Archive Date: 10/06/04

DOCKET NO.  03-14 136	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a chronic low back 
disorder. 

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Anchorage, Alaska.  In 
particular, the veteran appealed an August 2001 rating 
decision which assigned a 50 percent evaluation for PTSD 
following the initial grant of service connection.  The 
veteran also appealed a November 2002 rating decision which 
found that new and material evidence had not been submitted 
to reopen a claim for service connection for a chronic low 
back disorder. 

The issue of entitlement to service connection for a chronic 
low back disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed November 1984 rating decision denied 
service connection for a chronic low back disorder.

2.  The evidence received since the November 1984 rating 
decision is so significant that it must be considered in 
order to fairly decide the merits of the claim.

3.  The veteran's service-connected PTSD is manifested by 
total occupational and social employment as a result of 
depression, anxiety, suicidal ideation, dissociative 
phenomena, and social isolation.

CONCLUSIONS OF LAW

1.  A November 1984 rating decision which denied service 
connection for a chronic low back disorder is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

2.  The additional evidence presented since the November 1984 
rating decision is new and material, and the claim for 
service connection for a chronic low back disorder has been 
reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2003).  

3.  The criteria for an initial 100 percent evaluation for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.14, 4.130, Diagnostic Code 
9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection a chronic low back 
disorder.  He also claims that he is entitled to an initial 
evaluation in excess of 50 percent for PTSD.  In the interest 
of clarity, the Board will initially discuss whether these 
issues have been properly developed for appellate purposes.  
The Board will then address the issues on appeal, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter, the evidence that would be necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA) and other applicable law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  
The Board notes that, by virtue of this decision, an initial 
100 percent evaluation has been assigned for the veteran's 
PTSD.  Therefore, the VCAA does not apply to this particular 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

VA is generally required to provide notice of the VCAA to a 
claimant as required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, the VA is required to 
notify a claimant of the evidence and information necessary 
to substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id.  

The United States Court of Appeals for Veterans Claims 
(Court) recently held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction ("AOJ" or "RO").  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In the 
present case, the veteran was notified of the VCAA in a 
November 2001 letter prior to the RO's initial adjudication 
of his claim for service connection for a low back disorder 
in November 2002.  The veteran was specifically notified of 
the VCAA and was given the opportunity to submit information 
and evidence in support of his claim.  Thus, all due process 
concerns have been satisfied. 

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request, or tell the claimant to 
provide, any evidence in the claimant's possession that 
pertains to the claim.  

The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  See VAOPGCPREC 
01-2004.  The letter by the RO essentially advised the 
veteran to identify and submit evidence in support of his 
claim.  Although the VCAA notice letter does not specifically 
contain the fourth element, the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim throughout development of the case at the RO.  See 
Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 (1996); see 
also 38 C.F.R. § 20.1102 (harmless error).  

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  With respect 
to the issue of whether new and material evidence has been 
submitted to reopen a claim for service connection for a 
chronic low back disorder, the VCAA appears to have left 
intact the requirement that a veteran present new and 
material evidence to reopen a final decision under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of the claim.  38 U.S.C.A. § 5103A(f).  In any event, 
the Board is reopening the veteran's claim and remanding the 
case to the RO for additional development. 

II.  Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim for Service Connection 
for a Chronic Low Back Disorder

The veteran is seeking service connection for a chronic low 
back disorder.  Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  Certain chronic 
diseases, including arthritis, may be presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  See 38 C.F.R § 3.303(b) (2003).

In a November 1984 rating decision, the RO denied the 
veteran's claim for service connection for a chronic low back 
disorder.  In do so, the RO pointed out that the veteran had 
been treated in service in August 1969 for low back pain with 
right muscle spasm.  This condition apparently resolved, 
however, as the remainder of the service medical records made 
no further reference to back problems.  The veteran was 
notified of that decision and of his appellate rights in a 
letter dated December 1984; however, he did not seek 
appellate review within one year of notification.  Therefore, 
that decision is final and not subject to revision upon the 
same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 
C.F.R. §§ 20.302, 20.1103.

In October 2001, the veteran attempted to reopen his claim 
for service connection for a chronic back disorder on the 
basis of new and material evidence.  Under VA law and 
regulation, if new and material evidence is presented or 
secured with respect to a final decision, the Secretary shall 
reopen and review the former disposition of that claim.  See 
38 U.S.C.A. § 5108.  When a claim to reopen is presented, a 
two-step analysis is performed.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  See 38 C.F.R. § 3.156(a); 38 U.S.C.A. § 
5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  
The Board notes that the provisions of 38 C.F.R. § 3.156(a) 
were revised, effective August 29, 2001.  The revised 
regulations require that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material," and define material evidence 
as evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  These regulatory 
revisions apply to claims filed on or after August 29, 2001.  
Since the veteran filed a claim to reopen in October 2001, 
the amended regulatory provisions governing new and material 
evidence are applicable to the veteran's claim to reopen.  

According to VA regulation, "new" means existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, related to an 
unestablished fact necessary to substantiate the claim.  38 
C.F.R. § 3.156(a) (2003).  New and material evidence cannot 
be cumulative or redundant.  Id.  

If VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins), overruled on other grounds sub 
nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); 
Elkins, supra.  The second step becomes applicable only when 
the preceding step is satisfied.  See Vargas-Gonzalez v. 
West, 12 Vet. App. 321, 325 (1999).  In order for evidence to 
be sufficient to reopen a previously disallowed claim, it 
must be both new and material.  If the evidence is not 
material, the inquiry ends and the claim cannot be reopened.  
See (Russell) Smith v. West, 12 Vet. App. 312, 314 (1999).

Since the November 1984 rating decision, the veteran 
submitted recent VA and private medical records showing 
treatment for a low back disorder.  Of particular relevance, 
in an undated letter, C.H., DC, stated that the veteran 
suffered from long-standing arthritic disease affecting his 
lumbar spine as well as spondylolisthesis at L4-5.  Mr. C.H. 
concluded that stress put on the veteran's spine in Vietnam 
was the cause of his current condition.

This report is new because it was not in existence at the 
time of the November 1984 rating decision.  This report is 
also material, as it indicates that the veteran has a current 
back disability that was incurred in service.  Hodge, 155 
F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim).  
Accordingly, the claim for service connection for a chronic 
back disorder is reopened. 

Although the newly submitted evidence is sufficient to reopen 
the veteran's claim, it is not enough to convince the Board 
to grant service connection at this time.  The Board finds 
that it cannot, at this point, adjudicate the reopened claim 
because further assistance to the veteran is required.  This 
will be discussed in the remand section below.  




III.  Increased Evaluation for PTSD

The record shows that the veteran engaged in combat during 
his period of service in Vietnam and was subsequently 
diagnosed with PTSD.  In an August 2001 rating decision, the 
RO granted service connection and assigned a 50 percent 
evaluation for PTSD, effective September 2000.  This appeal 
ensued after the veteran filed a notice of disagreement with 
respect to the 50 percent evaluation.  For the reasons set 
forth below, the Board finds that the evidence supports a 100 
percent evaluation for the veteran's PTSD since the initial 
grant of service connection.

A.  Factual Background

The record shows that the veteran was admitted to a VA 
domiciliary on several occasions in 2000 and 2001 during 
periods in which he was unemployed and homeless.  The veteran 
was first admitted from June to October 2000.  Prior to that 
admission, the veteran had been staying at the Salvation Army 
ARP program since February 2000.  The veteran reported that 
his PTSD symptoms included intrusive thoughts, nightmares, 
and anger that seemed out of proportion.  The veteran also 
reported depression, a lack of energy and motivation, social 
isolation, paranoid ideation, poor sleep, suicidal ideation 
(which had resolved since entering treatment) and feelings of 
worthlessness and hopelessness.  A mental status examination 
revealed that the veteran became tense and apprehensive as he 
talked about his combat experiences in Vietnam.  His affect 
was labile, his mood was apprehensive, and he went from 
flaring into anger to becoming tearful and sad.  No other 
significant findings were shown.  The diagnoses included (1) 
alcohol and polysubstance dependence, in current remission 
since February 2000; (2) PTSD; and (3) personality disorder, 
not otherwise specified, with antisocial, dependent and 
narcissistic traits.  The veteran was also assigned several 
GAF scores ranging from 30 to 55.  The veteran was discharged 
in October 2000, at which time he said he felt 100 percent 
better.  

Several weeks after being discharged the veteran was admitted 
again from October 2000 to January 2001.  At that time, it 
was noted that the veteran suffered from a combination of 
conditions that produced his homelessness, namely 
polysubstance dependence and PTSD.  A mental status 
examination revealed no significant change in the veteran's 
symptoms.  The veteran was assigned GAF scores of 50 and 55.  
The veteran was transferred to the Homeless Veterans Service 
Transitional Housing program in January 2001 until his 
discharge in March 2001.  The diagnoses were alcohol and 
polysubstance dependence, in remission; PTSD; and personality 
disorder.  A GAF score of 56 was assigned. 

The veteran underwent a VA psychiatric examination in July 
2001.  A report from that examination noted that the veteran 
had a legal history punctuated by acting out in antisocial 
ways such as violent behavior toward women, using drugs, and 
numerous assault charges.  The veteran said he had been 
married several times but currently had no close 
relationships.  The veteran's symptoms included intrusive 
thoughts, hypervigilence, flashbacks, depression, a startle 
reaction, paranoid ideation, and social isolation.  A mental 
status examination showed that the veteran was anxious and 
apprehensive.  His affect was labile.  No other significant 
findings were shown.  The examiner concluded with Axis I 
diagnoses of PTSD as well as polysubstance and alcohol 
dependence in remission, and an Axis II diagnosis of mixed 
personality disorder, with antisocial and narcissistic 
traits.  The examiner assigned a GAF score of 50.  The 
examiner noted that the veteran's ability to function had 
improved since being in the domiciliary program because he 
was not in a situation where he was required to work and be 
self sufficient.  The examiner then added: "I seriously 
question whether this man could engage in employment or 
attempt to get employment without rekindling of the rather 
severe PTSD condition that he suffers from."

The veteran was admitted to the Seattle VA Medical Center in 
December 2002 for psychiatric treatment.  During his 
admission, the veteran explained that he had been drug and 
alcohol free since his last relapse in July 2002.  However, 
he continued to experience PTSD symptoms, such as intrusive 
thoughts, nightmares, hypervigilence, passive suicidal 
ideation, a fear of going to sleep, and social isolation.  
The diagnoses included  PTSD; major depression; and alcohol 
and cocaine dependence, in partial long-term remission.  The 
veteran was assigned a GAF score of 33 on admission and a 
score of 43 discharge. 

At an April 2003 VA psychiatric examination, the veteran 
admitted that he began drinking on a daily basis over the 
past several months.  He said he had no friends and only one 
acquaintance.  The continued to report combat-related 
nightmares and dissociative flashbacks, which were now less 
frequent since being started on medication.  He also reported 
hypervigilence, difficulty concentrating, and feelings of 
depression.  He said he no longer experienced any warm 
emotional feelings, and described himself as a loner.  Upon 
mental status examination, the veteran was rather tangential 
and circumstantial at times.  His thoughts were not highly 
organized.  He was not delusional but appeared quite 
suspicious.  It also appeared irritable, anxious and became 
tearful during the interview.  The diagnostic assessment 
included PTSD, dysthymia, alcohol dependence, and 
polysubstance abuse in sustained full remission.  A GAF score 
of 50 was assigned, which the examiner said represented 
serious symptoms with respect to social and occupational 
problems.  He later characterized the veteran's PTSD as 
definite. 

The veteran was hospitalized by VA in July 2003 after a 
failed suicide attempt by an overdose.  The veteran told 
mental health care professionals that he often wished for 
death.  He also reported severe PTSD symptoms involving 
nightmares and intrusive thoughts.  The diagnoses included 
PTSD, with recent suicide attempt; cocaine abuse, in early 
remission; alcohol abuse, in early remission; and antisocial 
personality traits.  A GAF score of 50 was assigned.  

The veteran testified at hearing held in May 2004 before the 
undersigned Veterans Law Judge.  The veteran's representative 
argued that the veteran's overly disability due to PTSD was 
more severely disabling than represented in the 50 percent 
evaluation.  He explained that, although the veteran's 
psychiatric condition appeared to improve during and 
immediately following inpatient treatment, sustained 
improvement was never achieved.  The veteran testified that 
he was a loner and had only one friend.  He estimated that he 
had approximately 500 jobs since service, the longest of 
which lasted less than a year.  




B.  Analysis

Since the veteran's claim arises from his disagreement with 
the initial rating assigned following a grant of service 
connection, separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staging", with equal consideration for the entire body of 
evidence.  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern). 

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When a 
question arises as to which of two evaluations shall be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3; 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). 

Under the criteria for rating mental disorders, a 50 percent 
rating is warranted where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  See 
38 C.F.R. § 4.130, DC 9411.  

A 70 percent rating is for assignment where there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  
Id.

After reviewing the evidence, the Board finds that the 
veteran's PTSD has resulted in total occupational and social 
impairment as required for a 100 percent evaluation.  The 
Board notes that the co-morbidity of the veteran's PTSD and 
his separate disabilities involving depression and 
polysubstance abuse makes it difficult to truly understand 
how his PTSD bears on his occupational and social impairment.  
However, since no medical opinion of record separates the 
effects of the veteran's PTSD from his nonservice-connected 
psychiatric disorders, the Board must attribute all signs and 
symptoms to his service-connected PTSD.  See Mittleider v. 
West, 11 Vet. App. 181, 183 (1998).

The evidence of record reflects that the veteran's PTSD has 
resulted in total occupational and social impairment since 
the initial grant of service connection.  Since 2000, the 
veteran was institutionalized either in a VA domiciliary or a 
VA hospital on numerous occasions for psychiatric problems.  
The veteran has also been unemployed since 1999 and has had 
periods in which he was homeless.  Although the veteran's 
condition would appear to improve dramatically during his 
psychiatric admissions, his symptoms would inevitably worsen 
shortly after being discharged back into the community.  A VA 
examiner in July 2001 observed this fact, stating that the 
veteran's ability to function had improved since being in the 
domiciliary program because he was not in a situation where 
he was required to work and be self sufficient.  The examiner 
then added: "I seriously question whether [the veteran] 
could engage in employment or attempt to get employment 
without rekindling of the rather severe PTSD condition that 
he suffers from."

This trend is further reflected in the GAF scores assigned at 
various periods since the initial grant of service 
connection.  The Board notes that the veteran was assigned 
several GAF scores ranging from 50 to 56 when he was doing 
well.  According to DSM-IV, a score of 51-60 indicates 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers and co-workers).  See Quick 
Reference to the Diagnostic Criteria from DSM-IV 47 (1994).  

However, the veteran was also assigned several GAF scores 
ranging from 30 to 43.  A GAF score between 21 and 30 is 
assigned if behavior is considerably influenced by delusions 
or hallucinations or serious impairment in communication or 
judgment, which includes an inability to function in almost 
all areas (e.g., stays in bed all day; no job, home, or 
friends).  Id.  A score between 31 and 40 is appropriate 
where behavior is manifested by major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  Id.  (Emphasis 
added).  In light of these scores, it is clear that the 
veteran's PTSD has resulted in total occupational and social 
impairment.  

In conclusion, the evidence shows that the veteran's PTSD has 
resulted in total social and occupational impairment since 
the initial grant of service connection.  Accordingly, a 100 
percent evaluation for the veteran's PTSD is warranted since 
the initial grant of service connection.





ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a chronic low back disorder, 
and, to this extent only, the appeal is granted.

An initial 100 percent evaluation for post-traumatic stress 
disorder is granted, subject to the laws and regulations 
governing the payment of monetary benefits.


REMAND

The veteran claims that he suffers from a chronic low back 
disorder that was incurred in service.  The veteran's service 
medical records show that he was seen in February 1969 for 
back pain.  When seen in August 1969, the veteran reported 
low back pain with right paravertebral muscle spasm since 
February 1969.  X-rays revealed underdevelopment of the 
transverse process of the 4th lumbar vertebra.  The remainder 
of the service medical records made no further reference to 
back pain. 

In an undated letter, C.H., DC, stated that the veteran 
suffered from long-standing arthritic disease affecting his 
lumbar spine, worst at levels L4-5 and L5-S1; 
spondylolisthesis at L4-5 from a possible traumatic event; 
and arthritic changes, which are associated with repetitive 
stress or trauma.  The veteran told Mr. C.H. that his pain 
first started in Vietnam.  Mr. C.H. concluded that the stress 
put on the veteran's spine while serving in Vietnam caused 
his current condition.

Based on this evidence, the Board finds that the veteran 
should be afforded a VA examination to determine the 
likelihood that his current back disorder is related to 
service.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should request that the 
veteran provide the names and addresses 
of all health care providers who have 
treated his low back disorder.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file all outstanding records 
of this treatment, to include all 
treatment records from Providence 
Hospital where the veteran was treated 
following a motor vehicle accident in 
2000 or 2001.  If any requested records 
are not available, or the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file.

2.  The veteran should be afforded a VA 
orthopedic examination to determine 
whether his chronic low back disorder was 
incurred in service.  The claims folder 
should be given to the examiner for 
review in conjunction with the 
examination.  Following an examination 
and a review of the record, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
probability or greater) that the 
veteran's current low back disorder is 
related to service.  A complete rationale 
for any opinion expressed should  be 
provided.

3.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand.  If not, the 
RO should implement corrective 
procedures.  

4.  When the development requested has 
been completed, the RO should 
readjudicate the issue of entitlement to 
service connection for a chronic low back 
disability, on the basis of all the 
evidence of record as well as all 
pertinent laws and regulations.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case.  Thereafter, the veteran and 
his representative must be afforded an 
appropriate opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



